Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 12, 15-17, 20-21, 26-27, 29, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 12, 15, 26, 29, 31, 32:
The claims recite “not subscribed to” and the specification recites “not directly subscribed to” these are different scopes, and therefore there is no disclosure in the specification for “not subscribed to”. 

Response to Arguments
	Considering the amendments, the examiner respectfully withdraws 35 U.S.C. 101 rejection, and 35 U.S.C 112 rejection.
	Regarding applicant’s arguments on pages 11-12 directed at the rejection of claim 1:
	The applicant argues that Kaled does not disclose providing information for the notification that is “not subscribed to”:
	Examiner respectfully disagrees and points to Figs 3-7; 0029-0032; 0038; Some objects in the event information includes inherited information for an Object such as the RNO object inherited from the parent class such as the notes field. The applicant’s specification recites not directly subscribed to and therefore inherited information is equivalent to “not directly subscribed to”.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claim 1-7, 9, 15-16, 20-21, 26-27, 29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pather et al. (US 7797306 B1) in view of Kaledhonkar et al. (US 20170163752 A1) hereinafter Kaled

Regarding claim 1, Pather teaches the method for information subscription, comprising: (Col 2 Lines 7-20; Methods for managing notification and subscription service)
establishing content information (content of the information) of a request (provide) from a first entity (event source) as first information (event has occurred, example is news, or sports score update) of an event (Examiner interprets the request as uploading notification information from an event source, which is in line with the specification 0093-0097; Col 18 Lines 25-end; Pushing by an event source, information for a notification, based on the occurrence of an event such as stock price rising, etc)  after determining that request information of the request satisfies (determining that information provided by the event source) an event notification rule for a notified party of a subscription resource (satisfies the notification parameters of subscriber) in a subscription resource (subscription) related to the first entity; (event source) (Col 16 lines 29-end; Col 17 Lines 18-44; Col 18 Lines 25-end; determining that the information provided by the event sources, matches a subscription model of a user indicating the type of information the user is interested in, and since the event source provides that information it is “related”)
Pather (Col 16 lines 27-end; Col 17 Lines 18-44; Col 18 Lines 25-end) teaches using the information received and formatting the notification using the information the user has subscribed to, but Pather is silent to how it is performed and therefore does not disclose obtaining second information of the 
In an analogous art Kaled teaches obtaining second information (extracting data from the received event information) of the event that is not subscribed by the notified party (Figs 3-7; 0029-0032; 0038; Some objects in the event information includes inherited information for an Object such as the RNO object inherited from the parent class such as the notes field; where the inherited parent object is “not subscribed to” as it is inherited, and the child object is the subscribed to first information) according to an associated object (template) of the subscription resource (template defined by the user through the subscription); (0027-0028; 0033; Extracting data from the received event information to create, using the template, a data object according to the information requested through the subscription)
wherein existence of the associated object (template including the child object) indicates that an event notification (notification message) of the subscription resource (template defined by the user through the subscription); involves other resource(s) (inherited parent object) associated with the subscription resource; (template defined by the user through the subscription);  (Figs 3-7; 0029-0032; 0038; when the RNO object is an inherited object from the parent template and is in the current template the system determines that since its inherited there is no associated entry in the notes field list and retrieves that information to be included) where the inherited parent object is the other resource, associated to the associated object (the template) which includes the child object)
and sending a notification message (notification) containing the first information (subscribed to event information) and the second information (other event information) to a notified party of the subscription resource as the event notification. (0027; packaging the data in a data object using the template based on information extracted (equivalent to the first and second information) and sending the data object to the subscribing user)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include collecting multiple pieces of information from event data according to subscription information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 2, Pather in view of Kaled teach the method according to claim 1, and is disclosed above, Pather does not disclose but Kaled teaches wherein the subscription resource (subscription information) comprises the event notification rule, (event type occurs) the associated object, (template) and a notification address identifier (network address) of the notified party (0024-0027; users subscription information includes, the type of event to be tracked, the type of information and formatting to be included in the notification, and address to provide the notification to the user)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include collecting multiple pieces of information from event data according to subscription information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 3, Pather teaches the method according to claim 1, and is disclosed above, Pather does not disclose but Kaled teaches wherein the subscription resource (subscription information) comprises the event notification rule (event type occurs) and a notification address identifier (client system network address) of the notified party, (subscriber/user with sink device) party (0024-0027; users subscription information includes, the type of event to be tracked, the type of information and formatting to be included in the notification, and address to provide the notification to the user)
(template and data objects) created in a container (software framework) of a resource of the first entity  (0027-0031; the template is created by the user using the software framework for defining objects)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include collecting multiple pieces of information from event data according to subscription information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 4, Pather teaches the method according to claim 1 and is disclosed above, Pather does not explicitly disclose wherein the associated object comprises an associated resource or an identification of associated resource, 
and wherein the obtaining the second information of the event according to the associated object of the subscription resource comprises:
 	obtaining the second information of the event from the associated resource, or obtaining the second information of the event from a corresponding associated resource according to the identification of associated resource.  
In an analogous art Kaled teaches wherein the associated object (template) comprises an associated resource (event data) or an identification of associated resource, (0027; the data object is created using the template and includes event data)
and wherein the obtaining the second information of the event according to the associated object of the subscription resource comprises: (see claim 1 for mapping)
 	obtaining the second information of the event from the associated resource, (0027; extracting information from the event data) or obtaining the second information of the event from a corresponding associated resource according to the identification of associated resource (this is Part of an “A” or B limitation, the examiner respectfully maps portion “A”)

The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 5, Pather in view of Kaled teach the method according to claim 2, and is disclosed above, Pather further teaches wherein before the determining, the method further comprises: receiving a subscription request for the first entity from a requester of the subscription resource, (Col 5 Lines 15-36; subscriber purchasing a subscription for a specific service and its notifications)
Pather does not explicitly teach the subscription request comprising the event notification rule, an identification of associated resource, and the notification address identifier of the notified party; and creating the subscription resource for the first entity according to the subscription request that was received.  
	In an analogous art Kaled teaches the subscription request comprising the event notification rule,(event the user subscribed to, i.e the event happens) an identification of associated resource, (the event data coming from which service) and the notification address identifier of the notified party (and the address of the subscriber) (0024-0025; 0027; 0029-0030; The user subscribes to a service by selecting the service to subscribe to, the type of data coming from the service, the events that trigger the notification, the delivery address for the notification, the template for formatting the data object, and the type of data object used)
and creating the subscription resource for the first entity according to the subscription request that was received (0024-0027; and creating a subscription for the user based on the subscription request)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include collecting multiple pieces of information from event data according to subscription information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 6, Pather in view of Kaled teach the method according to claim 1, and is disclosed above, Pather does not explicitly disclose but Kaled teaches wherein the subscription resource (subscription) further comprises a notification content type,(notification object) and an optional value of the notification content type comprises a type value of associated resource for indicating that the notification message is to contain relevant information of the associated object (where the data in the notification, is the same as the event data) (0024-0025; 0027-0028; the notification content type is an object, indicating the type of data to extract from the received event data, also the notification object, can be the same or similar to the subscription request object)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include the type of information in the notification based on subscription resource as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data for subscriptions [0001]

Regarding claim 7, Pather in view of Kaled teach the method according to claim 6, and is disclosed above, Pather does not disclose but Kaled teaches wherein obtaining the second information of the event according to the associated object of the subscription resource comprises: obtaining the second information (information extracted from the event data) of the event according to the associated object (notification template) of the subscription resource (template associated with user subscription) after determining that the notification content type is the type value of associated resource (the type of event data matches the notification template)(0024-0025, 0027-0028; extracting information from the event data, based on the template in the subscription to the service and type of data)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include collecting multiple pieces of information from event data according to subscription information as is taught by Kaled


Regarding claim 9, Pather in view of Kaled teach the method according to claim 1, and is disclosed above, Pather does not explicitly teach but Kaled teaches wherein the request comprises a content instance creation request (0027; creating data object with requested information) or a content instance update request, 
and the method further comprises: creating a new content instance (creating new data object) in a container (package/object) of a resource (template) for the first entity (in a user defined template stored in the subscription database) according to the content instance creation request sent by the first entity, (0024-0025; 0027-0031; Creating a new object data with data received in an event, in response to subscription using the template)
and storing received information (event data) in the new content instance (data object) (0024-0025; 0027-0031; Creating a new object data with data received in an event, in response to subscription using the template)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include creating notification objects using subscription information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a server claim, Pather teaches (Col 26 Lines 56 – Col 27 Line 9: Server)  comprising one or more processors; (Col 4; Lines 29-40; Col 25 Lines 3-12; processor)and a memory on which a plurality of instructions are stored, the plurality of instructions, in response to being executed by the one or more processors, causing the one or more processors to perform operations comprising (Col 25 and 26; different instructions stored on memory executed by processors to perform the invention)

Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a server claim, Pather teaches (Col 26 Lines 56 – Col 27 Line 9: Server)

Regarding claim 17, Pather in view of Kaled teach the subscription server (Col 26 Lines 56 – Col 27 Line 9: Server)according to claim 16, and is disclosed above, 
Pather further teaches wherein the plurality of instructions, in response to being executed by the one or more processors, further cause the one or more processors to perform operations comprising (see mapping claim 15) (Col 4; Lines 29-40; Col 25 Lines 3-12; processor) 
create the subscription resource (notification message) of the first entity (event/service data source) according to a subscription request (user subscribing to the information) after the subscription request for the first entity from a requester of the subscription resource is received, (in response to the user subscription to the service) (Col 16 lines 17-end; Col 17 Lines 18-44; Col 18 Lines 25-end; receiving notification information from the source after the user has subscribed to that information through creating a subscription through the subscription service)
Pather does not explicitly disclose wherein the subscription request comprises the event notification rule, an identification of associated resource, and the notification address identifier of the notified party, and wherein the identification of 
In an analogous art Kaled teaches wherein the subscription request comprises the event notification rule, (event type occurs)  an identification of associated resource, (the type of data to be subscribed to) and the notification address identifier of the notified party, (network address) and wherein the identification of associated resource is for creating the associated object (0024-0027; users subscription information includes, the type of event to be tracked, the type of information and formatting to be included in the notification, and address to provide the notification to the user)

The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a server claim, Pather teaches (Col 26 Lines 56 – Col 27 Line 9: Server)
Regarding claim 21, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a server claim, Pather teaches (Col 26 Lines 56 – Col 27 Line 9: Server)

Regarding claim 26, Pather teaches a subscription terminal, (Col 23 Lines Lines 21-44; sink device) comprising: one or more processors; and a memory on which a plurality of instructions are stored, the plurality of instructions, in response to being executed by the one or more processors, causing the one or more processors to perform operations comprising: one or more processors; (Col 4; Lines 29-40; Col 25 Lines 3-12; processor) (Col 25 and 26; different instructions stored on memory executed by processors to perform the invention)
 (Col 23 Lines Lines 21-44; sink device) configured to send a subscription request (subscribe to information through the subscription service) for a first entity to a subscription server (Col 26 Lines 56 – Col 27 Line 9: Server) to create a subscription resource related to the first entity, (subscription to information/service) (Col 16 lines 17-end; Col 17 Lines 18-44; Col 18 Lines 25-end; the sink device includes methods for a user to subscribe to information through a server and creates a subscription for the service/source of the information) 
 (Col 23 Lines Lines 21-44; sink device processor)  configured to receive and process a notification message sent by the subscription server, as an event notification of the subscription resource (Col 23 Lines Lines 21 [Wingdings font/0xE0] Col 24 All; receive and display notifications by the sink device) 

the notification message comprising first information of an event identified according to content information of a request sent by the first entity and second information of the event that is not subscribed by the notified party obtained according to an associated object of the subscription resource wherein existence of the associated object indicates that the event notification involves other resource(s) associated with the subscription resource
In an analogous art Kaled teaches the subscription request comprising an event notification rule (event type occurs) for a notified part of the subscription resource (subscribed information) and a notification address identifier of a notified party (network address) of the subscription resource (subscribed information) (0024; 0039; subscribing by the user and providing information such as type of information, notification if the event type occurs, and network address for providing he notification)
the notification message (notification) comprising first information (extracted information) of an event identified (event occurs) according to content information of a request sent by the first entity (notification source provides information) and second information (extracted information) of the event that is not subscribed by the notified party (Figs 3-7; 0029-0032; 0038; when the RNO object is an inherited object from the parent template and is in the current template the system determines that since its inherited there is no associated entry in the notes field list and retrieves that information to be included)  obtained according to an associated object (template) of the subscription resource (0020-0024; 0027; packaging the data for the notification in a data object using the template based on information extracted (equivalent to the first and second information) and sending the data object to the subscribing user) wherein existence of the associated object indicates that the event notification involves other resource(s) associated with the subscription resource(Figs 3-7; 0029-0032; 0038; when the RNO object is an inherited object from the parent template and is in the current template the system determines that since its inherited there is no associated entry in the notes field list and retrieves that information to be included)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include a subscription comprising of specific information, based on information provided from a source, and the type of object used in the instance information from a specific source is received as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 27, Pather in view of Kaled teach the subscription terminal according to claim 26, Pather does not disclose but Kaled teaches wherein the subscription request further comprises at least one from a group of an identification of associated resource, (the type of data to be subscribed to) that is used to create the associated object (data object) in the subscription resource, (0025-0028; 0033; Extracting data from the received event information to create, using the template, a data object according to the information requested through the subscription) and a notification content type (event type used to select a template to create the data object) that is set as a type value of associated resource (0025-0028; 0033; Extracting data from the received event information to create, using the template, a data object according to the information requested through the subscription)

Regarding claim 29, Pather teaches an information subscription system, (Col 2 Lines 7-11; subscription/notification system) comprising: a first entity (data event source) configured to send a request; (Examiner interprets the request as uploading notification information from an event source, which is in line with the specification 0093-0097; Col 18 Lines 25-end; Pushing by an event source, information for a notification, based on the occurrence of an event such as stock price rising, etc)  
a subscription server according to claim 15 (Col 26 Lines 56 – Col 27 Line 9: Server; See mapping above for claim 15)
(Col 23 Lines Lines 21-44; sink device) configured to serve as a notified party of the subscription resource, and receive and process the notification message (Col 23 Lines Lines 21 [Wingdings font/0xE0] Col 24 All; receive and display notifications by the sink device) 

Regarding claim 31, Pather teaches an information subscription system,(Col2 Lines 7-11)
 comprising: a subscription server according to claim 15; (see mapping above for claim 15)
a first entity (event source) configured to send the request; (Examiner interprets the request as uploading notification information from an event source, which is in line with the specification 0093-0097; Col 18 Lines 25-end; Pushing by an event source, information for a notification, based on the occurrence of an event such as stock price rising, etc)  
and  a subscription terminal comprising: (Col 23 Lines Lines 21-44; sink device)
one or more processors; and a memory on which a plurality of instructions are stored, the plurality of instructions, in response to being executed by the one or more processors, causing the one or more processors to perform operations comprising: (Col 4; Lines 29-40; Col 25 Lines 3-12; processor) (Col 25 and 26; different instructions stored on memory executed by processors to perform the invention)
a subscription requester (Col 23 Lines Lines 21-44; sink device) configured to send a subscription request for the first entity to the subscription server to create the subscription resource related to the first entity, (subscription to information/service) (Col 16 lines 17-end; Col 17 Lines 18-44; Col 18 Lines 25-end; the sink device includes methods for a user to subscribe to information through a server and creates a subscription for the service/source of the information)
 (Col 23 Lines Lines 21-44; sink device processor)  configured to receive and process the notification message when the subscription terminal (Col 23 Lines Lines 21-44; sink device processor) serves as the notified party of the subscription resource (Col 23 Lines Lines 21 [Wingdings font/0xE0] Col 24 All; receive and display notifications by the sink device) 
 and a notification address identifier of the notified party 
In an analogous art Kaled teaches the subscription request (request subscribing to information) comprising the event notification rule (if event type occurs) and a notification address identifier of the notified party (network address); (0024; 0039; subscribing by the user and providing information such as type of information, notification if the event type occurs, and network address for providing he notification)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include a subscription comprising of specific information, based on information provided from a source, and the type of object used in the instance information from a specific source is received as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]

Regarding claim 32, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer-readable medium having computer- readable instructions stored thereon, the computer-readable instructions (Col 25 Lines 40-67;Col 26 Lines 24-45: Device executing modules and software stored on non-volatile computer storage media)

Regarding claim 33, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a device claim, Pather teaches (Col 26 Lines 24-45: Device).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pather et al. (US 7797306 B1) in view of Kaledhonkar et al. (US 20170163752 A1) hereinafter Kaled and further in view of Sana et al (US 20090204666 A1)

(template) of a second entity different from the first entity; (0024-0027; the template can be used by any of the services providing similar information (equivalent to second entity different from the first)) and the notified party of the subscription resource does not subscribe to the resource of the second entity; (Figs 3-7; 0029-0032; 0038; when the RNO object is an inherited object from the parent template and is in the current template the system determines that since its inherited there is no associated entry in the notes field list and retrieves that information to be included)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include to user templates for the services providing notification information as is taught by Kaled
The suggestion/motivation for doing so is to be able to better package event data [0001]
Pather in view of Kaled do not explicitly teach and wherein before obtaining the second information of the event according to the associated object of the subscription resource, the method further comprises:
receiving a content instance creation request that is sent by the second entity and carries the second information of the event; 
and creating a new content instance in a container of a resource of the second entity according to the content instance creation request sent by the second entity, 
and storing the second information of the event in the new content instance
In an analogous art Sana teaches receiving a content instance creation request (notification data) that is sent by the second entity (other services) and carries the second information of the event; (0020-0022; 0025; receiving other notifications from the service that include notifications for the push event)
and creating a new content instance (creating a notification object) in a container (notification object) of a resource of the second entity (in the data component (resource) related to the data source (second entity)) according to the content instance creation request sent by the second entity, (based on the data source providing information)(0020-0025; creating data items of notification using the data component related to the data source)
and storing the second information of the event in the new content instance (0020-0025; 0064; the information from the data source is received and processed and therefore needs to be stored after created and aggregated and therefore is equivalent to and storing the information as a new notification to be sent to the subscriber)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather in view of Kaled to include aggregating notification information from multiple sources creating notification objects and storing them until they’re pushed to the recipient
The suggestion/motivation for doing so is to be able to better push notifications reducing overhead

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451